  Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 1 of 13 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

F’REAL FOODS, LLC,                                   )
                                                     )
                        Plaintiff,                   )
                                                     )
                v.                                   )   C.A. No. ______________
                                                     )
WELBILT, INC.,                                       )   DEMAND FOR JURY TRIAL
                                                     )
                        Defendant.                   )

                        COMPLAINT FOR PATENT INFRINGEMENT

                Plaintiff f’real Foods LLC (“f’real”) hereby asserts claims against Defendant Welbilt,

Inc. (“Welbilt”) for infringement of U.S. Patent Nos. 7,144,150 and 7,520,662 and alleges as

follows:

                                     NATURE OF THE ACTION

                1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                           THE PARTIES

                2.      f’real is a California limited liability company with its principal place of

business at 6121 Hollis Street, Suite 500, Emeryville, California 94608. f’real regularly does

business in this judicial district through its retail customers and is registered as a foreign corporation

with the State of Delaware.

                3.      Welbilt is a Delaware corporation with its principal place of business at 2227

Welbilt Blvd., New Port Richey, Florida 34655.

                                     JURISDICTION AND VENUE

                4.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.
  Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 2 of 13 PageID #: 2



                5.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

                6.      Venue is proper in this judicial district as to Welbilt under 28 U.S.C. §

1400(b).

                7.      Welbilt is subject to this Court’s general and specific personal jurisdiction

because it is incorporated in Delaware and has purposely availed itself of the privileges and benefits

of the laws of the State of Delaware. Further, upon information and belief, Welbilt has sufficient

minimum contacts within the State of Delaware because Welbilt purposefully availed itself of the

privileges of conducting business in the State of Delaware.

                                          BACKGROUND

                8.      f’real produces frozen milkshakes, smoothies and cappuccino beverage

products that are sold at over 19,000 locations across the United States and Canada, including

convenience stores, colleges, universities, theaters and military bases. To enjoy a f’real product, the

customer chooses a desired frozen milkshake, smoothie or cappuccino from a merchandizing freezer

at the retail location and inserts it into a patented blender sold to the retailer by f’real. The blender

then mixes the frozen product to a desired consistency and makes it available for the enjoyment of

the customer.

                9.      f’real’s founder, Mr. Jim Farrell, began f’real’s business in the garage of his

California home. Mr. Farrell’s objective was to build a business that would allow customers to

prepare their own high quality frozen drinks at convenience stores and fast food restaurants.

                10.     In building the f’real business, Mr. Farrell faced numerous challenges. A first

challenge was providing the customer with a choice of quality frozen drinks that could be quickly

prepared without extensive training or involvement by the busy retailer. A second challenge was to




                                                   2
  Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 3 of 13 PageID #: 3



keep the blender sanitary after frozen drinks were prepared, again without extensive training or

involvement by the busy retailer.

               11.     Mr. Farrell addressed the first challenge by pre-preparing frozen drinks in

various flavors using quality ingredients, freezing them into single-serving cups and then sealing the

cups for delivery to the retailer. To achieve a preferred old-fashioned texture for f’real’s frozen

drinks, Mr. Farrell developed a novel blender. In testing prototype blenders, Mr. Farrell found that

simply cutting through the frozen drink with a blender blade did not produce the old-fashioned

milkshake texture he wanted. After hard work and experimentation, Mr. Farrell discovered that

adding liquid, such as milk or water, to the frozen drink and aerating the frozen drink during the

blending process produced the desired old-fashioned texture. On September 8, 1998, f’real was duly

and legally issued U.S. Patent No. 5,803,377 for its first generation blender, titled “Apparatus And

Method For Making Frozen Drinks,” naming Mr. Farrell as the inventor.

               12.     Unless the blender is cleaned in a timely manner, flavors from one frozen

drink will contaminate subsequent frozen drinks and bacteria can grow on food particles left in the

blending chamber. To address this need for cleanliness, Mr. Farrell conceived of a second

generation of f’real blender that both minimized the amount of food particles released in the food

preparation chamber during preparation of the frozen drink and then automatically rinsed the food

preparation chamber after the frozen drink was prepared. Mr. Farrell’s concept minimized the

release of food particles by having f’real’s blender automatically use a splash shield to cover most of

the top of the frozen drink cup while the frozen drink was being blended. When the blending was

complete and the frozen drink was removed from the blending chamber, the blender automatically

cleaned the blending chamber by spraying rinsing fluid through pre-positioned nozzles, at least some

of which were pointed at the splash shield, to rinse off the splash shield.




                                                  3
  Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 4 of 13 PageID #: 4



                13.     The second generation f’real blender was an immediate success. Within the

first year of the f’real self-rinsing blender hitting the market, f’real’s cup sales increased over 4000%

(to 1.4 million cups sold) and have continued rising ever since. Today, f’real annual sales top $100

million.

                14.     On November 15, 2002, Mr. Farrell filed U.S. Provisional Patent Application

No. 60/426,622 for his automatic self-rinsing blender and self-rinsing process. This U.S. Provisional

Patent Application led to three issued U.S. Patents for f’real’s self-cleaning blender.

                15.     On December 5, 2006, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,144,150 (“’150 patent”), titled “Rinseable Splash Shield And Method Of

Use,” naming Mr. Farrell as the inventor. f’real owns the ’150 patent and has the right to sue for

infringement. A copy of the ’150 patent is attached to this Complaint as Exhibit 1.

                16.     On April 21, 2009, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,520,662 (“’662 patent”), titled “Rinseable Splash Shield And Method Of

Use,” again naming Mr. Farrell as the inventor. f’real owns the ’662 patent and has the right to sue

for infringement. A copy of the ’662 patent is attached to this Complaint as Exhibit 2.

                         DEFENDANTS’ INFRINGING ACTIVITIES

                17.     Defendant Welbilt is a manufacturer of drink machines for fast food

restaurants and convenience stores. On information and belief, Welbilt has promoted the sale of

three blenders using f’real’s patented self-rinsing blender technology, the Multiplex FreshBlender®,

the Multiplex Blend In Cup® Workstation, and the MAM9904 Blend-In-Cup® – Manual Fill

(collectively, the “Accused Products”), at the October 2017 National Association of Convenience

Stores (“NACS”) trade show in Chicago, Illinois; the October 2018 NACS trade show in Las Vegas,

Nevada; and on its website, www.multiplexbeverage.com.




                                                   4
  Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 5 of 13 PageID #: 5



               18.     The Multiplex FreshBlender prepares flavored crushed ice drinks. To use the

Multiplex FreshBlender, the user places a plastic cup into a recessed cup holder on the left side of

the machine and chooses a desired flavor. The Multiplex FreshBlender then dispenses ice and the

desired flavoring into the cup. After the drink ingredients are dispensed into the cup, the cup is

automatically moved to the mixing chamber on the right side of the machine where a splash shield is

placed on top of the cup and a rotatable blade is lowered to mix the ingredients. After the

ingredients are fully mixed, the Multiplex FreshBlender raises the splash shield and moves the mixed

drink back to the left side of the machine where the user can retrieve the blended drink. The mixing

chamber on the right side of the Multiplex FreshBlender is then automatically rinsed by rinse nozzles

directed at the splash shield to make sure the mixing chamber is cleaned before the next blended

drink is prepared.




                                      Multiplex FreshBlender


               19.     According to an article published by Convenience Store News, Multiplex

FreshBlender blenders have been installed in approximately 600 Kwik Trip convenience stores since

October 2018. See “Kwik Trip Gets Fresh With New Smoothie Program,” dated April 16, 2019,

available at https://csnews.com/kwik-trip-gets-fresh-new-smoothie-program.



                                                 5
  Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 6 of 13 PageID #: 6



               20.     The Multiplex FreshBlender made by Welbilt practices the inventions

disclosed and claimed in f’real’s ’150 and ’662 patents.

               21.     Like the blenders and methods disclosed and claimed in f’real’s ’150 patent,

the Multiplex FreshBlender is a mixing machine that mixes a liquid mixture in a cup using a

rotatable mixing element where a splash shield is used to cover the top of the cup during the mixing

process and rinse nozzles oriented towards the splash shield are used to clean the splash shield after

the mixing process is completed.

               22.     For f’real’s ’662 patent, in the process of using the Multiplex FreshBlender, a

user places a cup into a recessed Multiplex FreshBlender holder which is then loaded with material

to be mixed. In its mixing chamber, the Multiplex FreshBlender has a splash shield positionable to

shield the opening of the cup and a rinse nozzle oriented toward the splash shield. After blending is

completed using a rotatable mixing element extendable into the cup, the splash shield is

automatically unshielded and the user is allowed to remove the blended drink. The Multiplex

FreshBlender rinse nozzles then spray rinsing fluid to clean off the splash shield.




                                      Multiplex FreshBlender

               23.      The Multiplex Blend In Cup Workstation and MAM9904 Blend-In-Cup –

Manual Fill blenders also prepare flavored crushed ice drinks. To use the Multiplex Blend In Cup



                                                  6
  Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 7 of 13 PageID #: 7



Workstation and MAM9904 Blend-In-Cup – Manual Fill blenders, the user places a plastic cup into

a middle position below the crushed ice and liquid flavoring dispenser. After the user chooses a

desired flavor, the Multiplex Blend In Cup Workstation and MAM9904 Blend-In-Cup – Manual Fill

blenders dispense ice and the desired flavoring into the cup. With the starting ingredients now in the

cup, the user moves the cup to a mixing chamber on either the left or right side of the dispensing

station. The user lifts the entrance door of the selected mixing chamber, inserts the cup into the

mixing chamber and then closes the entrance door. With the cup in the selected mixing chamber and

the entrance door closed, a splash shield is lowered to cover the cup opening and a rotatable mixing

element is used to mix the ingredients in the cup. After the drink ingredients are fully mixed, the

Multiplex Blend In Cup Workstation and MAM9904 Blend-In-Cup – Manual Fill blenders raise the

splash shield and rotatable mixing element. The user can then lift the mixing chamber entrance door

to remove the mixed drink. After the mixed drink is so removed, the mixing chamber becomes a

rinse chamber where the splash shield is automatically rinsed by rinse nozzles directed at the splash

shield.




     Multiplex Blend In Cup Workstation                        MAM9904 Blend-In-Cup
                                                                  – Manual Fill



                                                  7
  Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 8 of 13 PageID #: 8



               24.     The Multiplex Blend In Cup Workstation and MAM9904 Blend-In-Cup –

Manual Fill blenders made by Welbilt practice the inventions disclosed and claimed in f’real’s ’150

and ’662 patents.

               25.     Like the blenders and methods disclosed and claimed in f’real’s ’150 patent,

the Multiplex Blend In Cup Workstation and MAM9904 Blend-In-Cup – Manual Fill blenders are

mixing machines that mix a liquid mixture in a cup using a rotatable mixing element where a splash

shield is used to cover the top of the cup during the mixing process and rinse nozzles oriented

towards the splash shield are used to clean the splash shield after the mixing process is completed.

               26.     For f’real’s ’662 patent, in the process of using the Multiplex Blend In Cup

Workstation or MAM9904 Blend-In-Cup – Manual Fill blenders, a user places a cup loaded with

material to be mixed into a holder. The Multiplex Blend In Cup Workstation and MAM9904 Blend-

In-Cup – Manual Fill blenders have a splash shield positionable to shield the opening of the cup and

a rinse nozzle oriented toward the splash shield. After blending is completed using a rotatable

mixing element extendable into the cup, the splash shield is automatically unshielded and the user is

allowed to remove the blended drink. The Multiplex Blend In Cup Workstation and MAM9904

Blend-In-Cup – Manual Fill rinse nozzles then spray rinsing fluid to clean off the splash shield.

                                          COUNT I
                          (Infringement of U.S. Patent No. 7,144,150)

               27.     f’real realleges and incorporates by reference paragraphs 1 through 26 of this

Complaint.

               28.     The ’150 patent is valid and enforceable.

               29.     Welbilt has directly infringed at least claims 1, 3, 7, 8, 12, 14, 15, 20 and 24 of

the ’150 patent by making, using, offering for sale, selling, and/or importing into the United States

Multiplex FreshBlender that embody or practice the patented inventions. Welbilt has also directly



                                                   8
  Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 9 of 13 PageID #: 9



infringed at least claims 1, 7, 8, 12, 15 and 20 of the ’150 patent by making, using, offering for sale,

selling, and/or importing into the United States Multiplex Blend In Cup Workstation and MAM9904

Blend-In-Cup – Manual Fill blenders that embody or practice the patented inventions.

                30.     Welbilt has had actual knowledge of the ’150 patent since at least August

2018 from correspondence between f’real and Welbilt regarding the ’150 patent.

                31.     Despite knowing through communications with f’real that Welbilt’s Multiplex

FreshBlender, Multiplex Blend In Cup Workstation, and MAM9904 Blend-In-Cup – Manual Fill

blenders infringe the ’150 patent, Welbilt has induced the infringement of at least claims 1, 3, 7, 8,

12, 14, 15, 20 and 24 of the ’150 patent by providing operating information and/or demonstrations to

users and prospective users.

                32.     Despite knowing through communications with f’real that Welbilt’s Multiplex

FreshBlender, Multiplex Blend In Cup Workstation, and MAM9904 Blend-In-Cup – Manual Fill

blenders infringe the ’150 patent, Welbilt has contributed to the infringement of at least claims 1, 3,

7, 8, 12, and 14 by others by providing the Accused Products to customers. The Accused Products

and/or their self-cleaning components are not staple articles of commerce, have no substantial non-

infringing uses, and are specifically designed to perform the processes claimed in the ’150 patent.

                33.     Since Welbilt knows that its Multiplex FreshBlender, Multiplex Blend In Cup

Workstation, and MAM9904 Blend-In-Cup – Manual Fill blenders infringe the ’150 patent,

Welbilt’s infringement of the ’150 patent is willful, deliberate and in conscious disregard of f’real’s

patent rights, making this an exceptional case within the meaning of 35 U.S.C. §§ 284 and 285.

                34.     On information and belief, Welbilt will continue to infringe the ’150 patent,

and thereby cause irreparable injury to f’real, unless enjoined and restrained by this Court.




                                                   9
 Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 10 of 13 PageID #: 10



               35.     As a result of the infringement of the ’150 patent by Welbilt, f’real has been

damaged in an amount to be determined at trial.

                                         COUNT II
                          (Infringement of U.S. Patent No. 7,520,662)

               36.     f’real realleges and incorporates by reference paragraphs 1 through 35 of this

Complaint.

               37.     The ’662 patent is valid and enforceable.

               38.     Welbilt has directly infringed at least claims 21 and 22 of the ’662 patent by

making and/or using the Multiplex FreshBlender blenders that practice the patented inventions.

Welbilt has also directly infringed at least claim 21 of the ’662 patent by making and/or using the

Multiplex Blend In Cup Workstation and MAM9904 Blend-In-Cup – Manual Fill blenders that

practice the patented invention.

               39.     To the extent that any step or steps of claim 21 or claim 22 of the ’662 patent

is not directly performed by Welbilt during operation of the Accused Products, Welbilt directs or

controls the performance of those steps by others and/or conditions the receipt of a benefit upon

performance of such steps and establishes the manner or timing of that performance.

               40.     Welbilt has had actual knowledge of the ’662 patent since at least August

2018 from correspondence between f’real and Welbilt regarding the ’662 patent.

               41.     Despite knowing through communications with f’real that Welbilt’s Multiplex

FreshBlender, Multiplex Blend In Cup Workstation, and MAM9904 Blend-In-Cup – Manual Fill

blenders infringe the ’662 patent, Welbilt has induced the infringement of at least claims 21 and 22

of the ’662 patent by providing operating information and/or demonstrations to users and prospective

users.




                                                 10
 Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 11 of 13 PageID #: 11



               42.     Despite knowing through communications with f’real that Welbilt’s Multiplex

FreshBlender, Multiplex Blend In Cup Workstation, and MAM9904 Blend-In-Cup – Manual Fill

blenders infringe the ’662 patent, Welbilt has contributed to the infringement of at least claims 21

and 22 by others by providing the Accused Products to customers. The Accused Products and/or

their self-cleaning components are not staple articles of commerce, have no substantial non-

infringing uses, and are specifically designed to perform the processes claimed in the ’662 patent.


               43.     Since Welbilt knows that its Multiplex FreshBlender, Multiplex Blend In Cup

Workstation, and MAM9904 Blend-In-Cup – Manual Fill blenders infringe the ’662 patent,

Welbilt’s infringement of the ’662 patent is willful, deliberate and in conscious disregard of f’real’s

patent rights, making this an exceptional case within the meaning of 35 U.S.C. §§ 284 and 285.

               44.     On information and belief, Welbilt will continue to infringe the ’662 patent,

and thereby cause irreparable injury to f’real, unless enjoined and restrained by this Court.

               45.     As a result of the infringement of the ’662 patent by Welbilt, f’real has been

damaged in an amount to be determined at trial.

                                         JURY DEMAND

               f’real hereby demands a trial by jury for all issues so triable.

                                     PRAYER FOR RELIEF

               WHEREFORE, f’real asks this Court to enter judgment in f’real’s favor and against

defendant Welbilt as follows:

               A.      That defendant Welbilt has infringed f’real’s ’150 and ’662 patents;

               B.      That infringement of the ’150 and ’662 patents by Welbilt has been willful;

               C.      That defendant Welbilt, its officers, agents, servants, employees and all

persons in active concert or participation with any of them, and their successors and assigns be



                                                  11
 Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 12 of 13 PageID #: 12



temporarily, preliminarily, and permanently enjoined from infringement of the ’150 and ’662 patents

including, but not limited to, making, using, offering for sale, selling, and/or importing into the

United States Multiplex FreshBlender, Multiplex Blend In Cup Workstation, and MAM9904 Blend-

In-Cup – Manual Fill blenders and any other blending machines that infringe any of the patents-in-

suit before the expiration dates of those patents;

                D.     As part of the prayed for injunction, that this Court order defendant Welbilt to

recall from retailers and all others in the chain of commerce all infringing Multiplex FreshBlender,

Multiplex Blend In Cup Workstation, and MAM9904 Blend-In-Cup – Manual Fill blenders;

                E.     That f’real be awarded damages under 35 U.S.C. § 284 adequate to

compensate it for defendant Welbilt’s infringement of the ’150 and ’662 patents, but no less than a

reasonable royalty, with interest (including pre-judgment and post-judgment interest), and a trebling

of such damages in view of the willful nature of the infringement;

                F.     That defendant Welbilt be ordered to make a written report within a

reasonable period, to be filed with the Court, detailing the manner of compliance with the requested

injunctive relief;

                G.     That f’real be awarded its reasonable attorneys’ fees and costs of suit; and

                H.     That f’real be awarded such other relief as the Court may deem just and

proper.




                                                 12
 Case 1:19-cv-01028-CFC Document 1 Filed 06/03/19 Page 13 of 13 PageID #: 13



                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Michael Flynn

                                       Rodger D. Smith II (#3778)
                                       Michael Flynn (#5333)
OF COUNSEL:                            1201 North Market Street
                                       P.O. Box 1347
Guy W. Chambers                        Wilmington, DE 19899-1347
Ellen P. Liu                           (302) 658-9200
SIDEMAN & BANCROFT LLP                 rsmith@mnat.com
One Embarcadero Center, 22nd Floor     mflynn@mnat.com
San Francisco, CA 94111
(415) 392-1960                         Attorneys for Plaintiff

June 3, 2019




                                     13
